Case: 4:19-cv-00927-RLW Doc. #: 33 Filed: 09/24/19 Page: 1 of 1 PageID #: 133


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
 JAMIE LEONARD,

          Plaintiff(s),

     v.                                                 Case No.4:19-CV-00927-RLW

 ST. CHARLES COUNTY POLICE
 DEPARTMENT,et al.,

          Defendant(s).


           ALTERNATIVE DISPUTE RESOLUTION COMPLIANCE REPORT
                  Complete one option and file this report with the Clerk's Office

                                             Option 1
           The neutral elects to extend the deadline for completing ADR for 14 days and will
           continue efforts to assist the parties in reaching a settlement. Revised completion
           deadline:                   . Such an election by the neutral is permitted once during the
           span ofa mediation in a single case. Ifthe parties require more time to complete
           mediation, lead counsel mustfile a motion with the Court.


   V       An ADR conference was held on:
                                             Option 2

                                                                 19
           All required individuals, parties, counsel of record, corporate representatives, and/or
           claims professionals attended and participated in the ADR conference(s) in good faith,
           and each possessed the requisite settlement authority;
           The following individuals, parties, counsel of record, corporate representatives, and/or
           claims professionals failed to appear and/or participate in good faith as ordered:


           The ADR referral waVoncluded on                      /q
           The parties[o did OW not] achieve a settlement. heck one

                                             Option 3
           Although this cas- was r erred to ADR,a conferen          AS NO

               Date:                              Neutral
                                                            DUNNE,
                                                            Signature
                                                                     PIER     J.
